The judgment of the Court below entered upon sustaining defendant's demurrer to plaintiff's declaration in a suit brought to enforce promissory notes executed by the Board of Public Instruction of Dade County, in consideration of the purchase price of lands *Page 526 
for a school site, should be affirmed on the authority of Babcock v. Board of Public Instruction of Dade County,104 Fla. 693, 140 Sou. Rep. 644, decided at the last term, unless the fact that plaintiff, being a bona fide third person holder of the notes for value, has a greater right to enforce same than did the original payee.
The rule on this subject is that the protection that commercial usage throws around commercial paper cannot be used to establish the authority by which it was originally issued.
A purchaser of commercial paper executed by the Board of Public Instruction of a county must at his peril see that the officers executing same had competent legal authority to bind the public corporate board for which they undertook to act. See Pierce v. United States, 7 Wall. 666, 19 L. Ed. 169; School Directors v. Sippy, 54 Ill. 287; School Directors v. Taylor, 54 Ill. 289; Turk v. County Board of Education,222 Ala. 177, 131 Sou. Rep. 436.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BROWN, J., concurs in the opinion and judgment.